

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 3

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Vitter introduced

			 the following joint resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Proposing an amendment to the Constitution

		  of the United States relative to limiting the number of terms that a Member of

		  Congress may serve.

	

	

		That the following article is

			 proposed as an amendment to the Constitution of the United States, which shall

			 be valid to all intents and purposes as part of the Constitution when ratified

			 by the legislatures of three-fourths of the several States within seven years

			 after the date of its submission by the Congress:

			

				

					—

					

						1.

						No person who has served 6 terms as a Representative shall be

				eligible for election to the House of Representatives. For purposes of this

				section, the election of a person to fill a vacancy in the House of

				Representatives shall be included as 1 term in determining the number of terms

				that such person has served as a Representative if the person fills the vacancy

				for more than 1 year.

					2.No person who has served 2

				terms as a Senator shall be eligible for election or appointment to the Senate.

				For purposes of this section, the election or appointment of a person to fill a

				vacancy in the Senate shall be included as 1 term in determining the number of

				terms that such person has served as a Senator if the person fills the vacancy

				for more than 3 years.

					3.No term beginning before the

				date of the ratification of this article shall be taken into account in

				determining eligibility for election or appointment under this article.

					.

		

